DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 150 in Figure 1d, 106 in Figure 2b, 327 and 329 in Figure 3a, 323a and 323b in Figure 3b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 31 is objected to because there appears to be a typographical error regarding “the first and second pluralities of recesses asymmetric” instead of “the first and second pluralities of asymmetric recesses 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2016/0143633) in view of Davis et al. (US 2004/0111044).
Regarding claim 1, Robert teaches a system for steering a medical tool (articulated tool positioning apparatus 20) comprising: an elongate hollow body (Figure 1) comprising: a first joint (first plurality of coupled guides 30) comprising a first set of asymmetric recesses between in the elongate hollow body (spaces between each coupled guide in first plurality of coupling guides 30; Figures 1 and 7); and a second joint (third plurality of coupled guides 42) comprising a second set of asymmetric recesses in the elongate hollow body (spaces between each coupled guide in the third plurality of coupled guide 42; Figures 1 and 7); a tendon system comprising tendons (flexible control links 88-94, 104-110, 120-126) operably connected to the first joint and the second joint (Figures 1, 10, 14; “The intermediate member 24 further includes first, second, third and fourth receptacles 270, 272, 274 and 276…to receive and hold ends of the first plurality of flexible control links 88, 90, 92 and 94 respectively” [0102]; “The tool holder 28 further includes first, second, third and fourth receptacles 470, 472, 474 and 476…to receive and hold ends of the third plurality of flexible control links 120, 122, 124 and 126” [0111]); a routing wedge (base member 22, intermediate member 24, end member 26) disposed within the elongate hollow body spatially separating the tendons from one another (Figures 1, 10, 12); and a control unit (tool controller 602) operably connected to the tendon system (Figure 17; [0116-0121]); wherein the control unit is configured to actuate the tendon system to cause the first joint to bend in a manner providing a first degree of freedom of movement; and wherein the control unit is further configured to actuate the tendon system to cause the second joint to bend in a manner providing a second degree of freedom of movement different from the first degree of freedom of movement (“Above it was mentioned that the end effector or tool can be moved with 5 degrees of freedom by pulling or pushing on various links of the first, second and/or third pluralities of flexible control links 88, 90, 92, 94, 104, 106, 108, 110, 120, 122, 124, 126 by moving corresponding ones of the linear gear rack assemblies” [0141]; “The second flexible control links 104, 106, 108 and 110, being connected between the base member 22 and the end member 26, act as a kind of parallelogram in two dimensions, tending to keep the end member 26 at the same orientation as the base member 22. The first plurality of flexible control links 88, 90, 92 and 94 move the intermediate member 24 but parallelogram effect of the second plurality of control links tends to keep the end member 26 at the same orientation as the base member 22. Similarly, the third plurality of control links 120, 122, 124 and 126 moves the tool holder 28, but again the end member 26 is held under the constraints of the parallelogram formed by the second plurality of flexible control links and maintains the same orientation as the base member 22.” [0123]).
Robert fails to explicitly teach the system for steering a guidewire. Davis teaches a system (Figure 20) for steering a guidewire (guidewire 100) comprising: an elongate hollow body (tubular member 130) comprising: a joint (portion of tubular member 130 with slots 135; Figure 20); a tendon (core wire 150) connected to the joint (Figure 20A); and a control unit (control knob 2052) operably connected to the tendon (Figure 20) and configured to actuate the tendon to cause the joint to bend (Figure 20A). Before the effective filing date of the claimed invention, it would have been obvious to modify the system for steering a medical tool of Robert to be a system for steering a guidewire based on the teachings of Davis to form a system for steering a small diameter guidewire that is capable of navigating through and accessing tortuous vasculature (Davis [0006] and [0060]). 

Regarding claim 2, modified Robert teaches the system of Claim 1, wherein: the tendon system comprises: a first tendon (flexible control link 90) disposed within the elongate hollow body and operably connected to the first joint; a second tendon (flexible control link 94) disposed within the elongate hollow body and operably connected to the first joint (Figures 1 and 10; “The intermediate member 24 further includes first, second, third and fourth receptacles 270, 272, 274 and 276…to receive and hold ends of the first plurality of flexible control links 88, 90, 92 and 94 respectively” [0102]); a third tendon (flexible control link 120) disposed within the elongate hollow body and operably connected to the second joint; and a fourth tendon (flexible control link 124) disposed within the elongate hollow body and operably connected to the second joint (Figures 1 and 14; “The tool holder 28 further includes first, second, third and fourth receptacles 470, 472, 474 and 476…to receive and hold ends of the third plurality of flexible control links 120, 122, 124 and 126” [0111]); the system is a robotically actuated system (“This invention relates to robotic manipulators” [0002]); the control unit (tool controller 602) is configured to actuate the first tendon and the second tendon to cause the first joint to bend in the manner providing the first degree of freedom of movement (see all of [0120-0121]); and the control unit is further configured to actuate the third tendon and fourth tendon to cause the second joint to bend in the manner providing the second degree of freedom of movement (see all of [0118-0119]).

Regarding claim 5, modified Robert teaches the system of Claim 2, and wherein the first set of asymmetric recesses (spaces between each coupled guide in first plurality of coupling guides 30) is orthogonal to the second set of asymmetric recesses (spaces between each coupled guide in the third plurality of coupled guide 42; Figures 1 and 7 wherein at least a portion of the spaces between each coupled guide in the first plurality of coupled guides 30 are orthogonal to the spaces between each coupled guide in the third plurality of coupled guide 42).
Modified Robert fails to explicitly teach that the elongate hollow body has a width from about 0.1 mm to about 0.9 mm. Davis teaches a system (Figure 20) for steering a guidewire (guidewire 100) comprising: an elongate hollow body (tubular member 130) having a width from about 0.1 mm to about 0.9 mm (“The present invention includes techniques for construction and embodiments of small diameter guidewires 100. Various embodiments of the present invention may be advantageous, for example, in medical devices having small diameters (for example, outside diameter (OD) of the guidewire <0.014").” [0060] wherein 0.014” = 0.356 mm). Before the effective filing date of the claimed invention, it would have been obvious to modify the elongate hollow body of Robert to having a width from about 0.1 to about 0.9 mm based on the teachings of Davis to ensure that the elongate body has a small enough diameter to navigate through and access tortuous vasculature (Davis [0006] and [0060]).

Regarding claim 6, modified Robert teaches the system of Claims 5, wherein the elongate hollow body comprises an internal wall (Figure 1, formed by facing surfaces of coupled guides 30, 36, 42); wherein the first tendon (flexible control link 90) and the second tendon (flexible control link 94) are disposed on a first set of opposing sides of the internal wall (Figures 2 and 10); and wherein the third tendon (flexible control links 120) and fourth tendon (flexible control links 124) are disposed on a second set of opposing sides of the internal wall different from the first set (Figures 2 and 14).

Regarding claim 7, modified Robert teaches the system of Claims 5, wherein each of the tendons (flexible control links 88-94; 104-110; 120-126) comprise a super elastic wire (“The first, second and third pluralities of flexible control links may include wires…the wires may be comprised of a metal alloy of nickel and titanium having shape memory and superelasticity.” [0013-0014]).

Regarding claim 9, modified Robert teaches the system of Claim 2, wherein each asymmetric recess (spaces between each coupling guide in the plurality of coupling guides 30, 36, 42) in the has a shape selected from the group consisting of rectangular, triangular, and sinusoidal (see Figures 1, 7, and 8).

Regarding claim 14, modified Robert teaches the system of Claim 5 further comprising slots disposed within the hollow elongated tube (within adjacent support conduit: “the base member 22 has…a second coaxial, generally circular cylindrical surface portion 52…having the smaller diameter facilitates connection to an adjacent support conduit as will be described below.” [0072]; receptacles 210, 212: “the intermediate member 24 has…first and second projections 258 and 260...received in receptacles like those shown at 210 and 212 in FIG. 6 in the immediately adjacent coupled guide 34 of the first plurality 30 of coupled guides as seen in FIG. 1” [0101]; “the end member 26 has…first and second projections 358 and 360…received in receptacles like those shown at 210 and 212 in FIG. 6 in the immediately adjacent coupled guide 40 of the second plurality of coupled guides 36 as seen in FIG. 1.” [0105]); wherein the routing wedge comprises wedge portions (base member 22, intermediate member 24, and end member 26) receivable through the slots (Figure 1); and wherein the received wedge portions define a central channel (through central openings 72, 266) and outer channels (guide openings 80-86, 290-296, 380-386).



Claims 23 and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2016/0143633) in view of Davis et al. (US 2004/0111044) in view of Harder et al. (USPN 6337142).
Regarding claim 23, Robert teaches a tip (articulated tool positioning apparatus 20) for steering a medical tool (Figures 1 and 17) comprising: a hollow elongated body (Figure 1) including: a first joint (first plurality of coupled guides 30) comprising a first plurality of asymmetric recesses (spaces between each coupled guide in first plurality of coupling guides 30; Figure 1 and 7); and a second joint (third plurality of coupled guides 42) comprising a second plurality of asymmetric recesses (spaces between each coupled guide in third plurality of coupling guides 42; Figure 1 and 7); and a first tendon (flexible control link 90), second tendon (flexible control link 94), third tendon (flexible control link 120), and fourth tendon (flexible control link 124) disposed within the hollow elongated body (Figures 1, 2, 10, 12, 14); wherein the first tendon and second tendon are operably connected to the first joint (Figures 1, 10; “The intermediate member 24 further includes first, second, third and fourth receptacles 270, 272, 274 and 276…to receive and hold ends of the first plurality of flexible control links 88, 90, 92 and 94 respectively” [0102]), and the third tendon and fourth tendon are operably connected to the second joint (Figures 1, 14; “The tool holder 28 further includes first, second, third and fourth receptacles 470, 472, 474 and 476…to receive and hold ends of the third plurality of flexible control links 120, 122, 124 and 126” [0111]); wherein the tip has a width (Figure 1); wherein the first and second plurality of asymmetric recesses have depths (Figure 7).
Robert fails to explicitly teach the tip is a guidewire tip for steering a guidewire and wherein the depth of each recess is greater than 50% of the width of the guidewire tip. Davis teaches a guidewire tip (Figure 20A) for steering a guidewire (guidewire 100) comprising: a hollow elongate hollow body (tubular member 130) including: a joint (portion of tubular member 130 with slots 135; Figure 20) comprising a plurality of asymmetric recesses (Figure 18; slots 135); a tendon (core wire 150) operably connected to the joint (Figure 20A); and a control unit (control knob 2052) operably connected to the tendon (Figure 20) and configured to actuate the tendon to cause the joint to bend (Figure 20A). Before the effective filing date of the claimed invention, it would have been obvious to modify the tip for steering a medical tool of Robert to be a guidewire tip for steering a guidewire based on the teachings of Davis to form a system for steering a small diameter guidewire that is capable of navigating through and accessing tortuous vasculature (Davis [0006] and [0060]). 
Robert fails to explicitly teach the depth of each recess is greater than 50% of the width of the guidewire tip. Harder teaches a tip for steering a medical tool (elongate element 2; Figure 1) comprising a plurality of asymmetric recesses (slots 6; Figure 1); wherein the tip has a width (Figure 3), wherein the plurality of asymmetric recesses have depths (depth T; Figure 3); and the depth of each recess is greater than 50% of the width of the guidewire tip (Figure 3; “Each slot 6 extends with a depth T of <90% of the tube outer diameter D transversally into the as element 2.” [Col 3, line 43]). Before the effective filing date of the claimed invention, it would have been obvious to modify the depth of each recess of Robert to be greater than 50% of the width of the guidewire tip based on the teachings of Harder to transmit forces, promote elastic bending of the guidewire tip, and preventing buckling of the guidewire tip (Harder [Col 2, line 58-63] and [Col 3, line 35]).

 Regarding claim 26, modified Robert teaches the guidewire tip of Claim 23, wherein the hollow elongated body comprises a first end (at base member 22) and an opposing second end (at first tool holder 28); wherein the first joint (first plurality of coupled guides 30) and the second joint (third plurality of coupled guides 42) are separated by a first length (Figure 1); and wherein the first joint is separated from the second end by a second length (Figure 1).

Regarding claim 27, modified Robert teaches the guidewire tip of Claim 23. Modified Robert fails to explicitly teach the guidewire tip has a width from about 0.1 mm to about 0.9 mm. Davis teaches a guidewire tip (guidewire 100; Figures 20-20A) having a width from about 0.1 mm to about 0.9 mm (“The present invention includes techniques for construction and embodiments of small diameter guidewires 100. Various embodiments of the present invention may be advantageous, for example, in medical devices having small diameters (for example, outside diameter (OD) of the guidewire <0.014").” [0060] wherein 0.014” = 0.356 mm). Before the effective filing date of the claimed invention, it would have been obvious to further modify the guidewire tip of Robert to having a width from about 0.1 to about 0.9 mm based on the teachings of Davis to ensure that the elongate body has a small enough diameter to navigate through and access tortuous vasculature (Davis [0006] and [0060]).

Regarding claim 28, modified Robert teaches the guidewire tip of Claim 23, wherein the hollow elongated body comprises an internal wall (Figure 1, formed by facing surfaces of coupled guides 30, 36, 42); wherein the first tendon (flexible control link 90) and the second tendon (flexible control link 94) are disposed on a first set of opposing sides of the internal wall (Figures 2 and 10); and wherein the third tendon (flexible control link 120) and fourth tendon (flexible control link 124) are disposed on a second set of opposing sides of the internal wall different from the first set (Figures 2 and 14).

Regarding claim 29, modified Robert teaches the guidewire tip of Claim 23, wherein each of the tendons (flexible control links 88-94; 104-110; 120-126) comprise a super elastic wire (“The first, second and third pluralities of flexible control links may include wires…the wires may be comprised of a metal alloy of nickel and titanium having shape memory and superelasticity.” [0013-0014]).

Regarding claim 30, modified Robert teaches the guidewire tip of Claim 23, wherein the first tendon (flexible control link 90) and the second tendon (flexible control link 94) are attached to a distal end of the first joint (Figures 1 and 10; “The intermediate member 24 further includes first, second, third and fourth receptacles 270, 272, 274 and 276…to receive and hold ends of the first plurality of flexible control links 88, 90, 92 and 94 respectively” [0102]); and wherein the third tendon (flexible control link 120) and fourth tendon (flexible control link 124) are attached to a distal end of the second joint (Figures 1 and 14; “The tool holder 28 further includes first, second, third and fourth receptacles 470, 472, 474 and 476…to receive and hold ends of the third plurality of flexible control links 120, 122, 124 and 126” [0111]).

Regarding claim 31, modified Robert teaches the guidewire tip of Claim 23, wherein each of the tendons (flexible control links 88-94; 104-110; 120-126) comprise a super elastic wire (“The first, second and third pluralities of flexible control links may include wires…the wires may be comprised of a metal alloy of nickel and titanium having shape memory and superelasticity.” [0013-0014]); wherein the hollow elongated body comprises an internal wall  (Figure 1, formed by facing surfaces of coupled guides 30, 36, 42); wherein the first tendon (flexible control link 90) and the second tendon (flexible control link 94) are disposed on a first set of opposing sides of the internal wall (Figures 2 and 10); and wherein the third tendon (flexible control link 120) and fourth tendon (flexible control link 124) are disposed on a second set of opposing sides of the internal wall different from the first set (Figures 2 and 14); wherein the first tendon (flexible control link 90) and the second tendon (flexible control link 94) are attached to a distal end of the first joint (Figures 1 and 10); “The intermediate member 24 further includes first, second, third and fourth receptacles 270, 272, 274 and 276…to receive and hold ends of the first plurality of flexible control links 88, 90, 92 and 94 respectively” [0102]); and wherein the third tendon (flexible control link 120) and fourth tendon (flexible control link 124) are attached to a distal end of the second joint (Figures 1 and 14; “The tool holder 28 further includes first, second, third and fourth receptacles 470, 472, 474 and 476…to receive and hold ends of the third plurality of flexible control links 120, 122, 124 and 126” [0111]).
Modified Robert fails to explicitly teach the guidewire tip has a width from about 0.1 mm to about 0.9 mm; and wherein the first and second pluralities of recesses asymmetric comprise grooves defined by substantially perpendicular walls. Davis teaches a guidewire tip (guidewire 100; Figures 20-20A) having a width from about 0.1 mm to about 0.9 mm (“The present invention includes techniques for construction and embodiments of small diameter guidewires 100. Various embodiments of the present invention may be advantageous, for example, in medical devices having small diameters (for example, outside diameter (OD) of the guidewire <0.014").” [0060] wherein 0.014” = 0.356 mm), and the pluralities of recesses asymmetric (slots 135; “in some embodiments, slots 135 may be spaced unequally around the axis, and may be of unequal sizes.” [0104]) comprise grooves (slots 135) defined by substantially perpendicular walls (Figure 18, for example). Before the effective filing date of the claimed invention, it would have been obvious to further modify the guidewire tip of Robert to having a width from about 0.1 to about 0.9 mm based on the teachings of Davis to ensure that the elongate body has a small enough diameter to navigate through and access tortuous vasculature (Davis [0006] and [0060]) and it would have been obvious to one further modify the first and second pluralities of asymmetric recesses of Robert to comprise grooves defined by substantially perpendicular walls based on the teachings of Davis to provide the joints with the flexibility necessary to navigate through and access tortuous vasculature (Davis [0007]).

Regarding claim 32, modified Robert teaches the guidewire tip of Claim 31. Modified Robert fails to explicitly teach the guidewire tip comprises biocompatible material. Davis teaches a guidewire tip (guidewire 100; Figures 20-20A) comprises biocompatible material (“tubular member 130 may be made of a superelastic material such as nitinol.” [0052]). Before the effective filing date of the claimed invention, it would have been obvious to further modify the guidewire tip of Robert to comprise biocompatible material based on the teachings of Davis to ensure allow the guidewire tip to bend without yielding or fatiguing (Davis [0052]).

Regarding claim 33, modified Robert teaches the guidewire tip of Claim 31. Modified Robert fails to explicitly teach the guidewire tip comprises nitinol. Davis teaches a guidewire tip (guidewire 100; Figures 20-20A) comprises nitinol (“tubular member 130 may be made of a superelastic material such as nitinol.” [0052]). Before the effective filing date of the claimed invention, it would have been obvious to further modify the guidewire tip of Robert to comprise nitinol based on the teachings of Davis to ensure allow the guidewire tip to bend without yielding or fatiguing (Davis [0052]).

Regarding claim 34, modified Robert teaches the guidewire tip of Claim 31 further comprising a routing wedge (base member 22, intermediate member 24, end member 26) disposed within the hollow elongated body proximate a base of the hollow elongated body (Figure 1, wherein at least base member 22 is proximate the base of the hollow elongated body); wherein the routing wedge spatially separates the tendons from one another (Figures 2, 10, 12, and 14).

Regarding claim 35, modified Robert teaches the guidewire tip of Claim 34, wherein the routing wedge comprises a plurality of wedge portions (base member 22, intermediate member 24), the plurality of wedge portions defining a central channel (through central openings 72, 266), and a plurality of outer channels (guide openings 80-86, 290-296, 380-386).

Regarding claim 36, modified Robert teaches the guidewire tip of Claim 35 further comprising a plurality of slots disposed within the hollow elongated tube for receiving the plurality of wedge portions (within adjacent support conduit: “the base member 22 has…a second coaxial, generally circular cylindrical surface portion 52…having the smaller diameter facilitates connection to an adjacent support conduit as will be described below.” [0072]; receptacles 210, 212: “the intermediate member 24 has…first and second projections 258 and 260...received in receptacles like those shown at 210 and 212 in FIG. 6 in the immediately adjacent coupled guide 34 of the first plurality 30 of coupled guides as seen in FIG. 1” [0101]; “the end member 26 has…first and second projections 358 and 360…received in receptacles like those shown at 210 and 212 in FIG. 6 in the immediately adjacent coupled guide 40 of the second plurality of coupled guides 36 as seen in FIG. 1.” [0105]).

Regarding claim 37, modified Robert teaches the guidewire tip of Claim 31, wherein the first plurality of asymmetric recesses (spaces between each coupled guide in first plurality of coupling guides 30) is orthogonal to the second plurality of asymmetric recesses (spaces between each coupled guide in the third plurality of coupled guide 42; Figures 1 and 7 wherein at least a portion of the spaces between each coupled guide in the first plurality of coupled guides 30 are orthogonal to the spaces between each coupled guide in the third plurality of coupled guide 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cuscuna et al. (US 2018/0042451) discloses a system for steering a medical tube (10) comprising a first joint and second joint (Figure 9); and a tendon system (40, 40’ 42, 42’) comprising first and second tendons (40, 40’) disposed at a first set of opposing sides of an internal wall of the tube (at 36, 38; Figures 8-9) and second and third tendons (40, 40’) disposed on a second set of opposing sides of the internal wall (at 32, 34; Figures 8-9).
Ostrovsky et al. (US 2009/0192495) discloses a system of steering a medical tube (100) comprising a joint comprising a set of recesses (114) and a tendon system (104L, 104R) connected to the first joint to cause the joint to bend (Figure 1B)
Boury (USPN 5916147) discloses a system for steering a medical tube (10) comprising a first joint (36A) and a second joint (36B), each joint operably coupled to a tendon (34A, 34B) to cause the joint to bend (Figure 1B)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783